MEMORANDUM **
Kenneth Duane Lee, a California state prisoner, appeals pro se the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, see Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir.1994) (per curiam), and we affirm.
Regardless of the form of relief sought, prisoners are required to exhaust available administrative remedies prior to bringing suit in federal court. See 42 U.S.C. § 1997e(a); Booth v. Churner, 532 U.S. 731, 121 S.Ct. 1819,1825, 149 L.Ed.2d 958 (2001). For California state prisoners, the available administrative remedies include a level of informal review and three levels of formal review for most claims. See Cal.Code Regs. tit. 15, § 3084.5. Because the record establishes that Lee only pursued his grievance through the first level of review, the district court did not err by dismissing the action without prejudice to allow Lee the opportunity to exhaust administrative remedies. See Booth, 121 S.Ct. at 1825.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.